DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Remarks filed on September 20, 2022, with respect to claim 3, have been fully considered and are persuasive. Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s Remarks filed on September 20, 2022, with respect to claims 21-30, have been fully considered and are persuasive. Claims 19-22, 24-28, and 30 are allowed.

Applicant's arguments filed on September 20, 2022 have been fully considered but they are not persuasive.
On pages 10 and 11 of the Remarks, the Applicant submits that Choi fails to disclose or suggest at least receiving one or more SRS TPC configurations for one or more uplink carriers, “wherein the one or more SRS TPC configurations comprises a mapping from one uplink carrier to one or more component carrier (CC) sets;… and transmitting an SRS on the one or more uplink carriers based on a correspondence between the one or more SRS TPC configurations and the one or more uplink carriers,’ as in claim 1.
The Examiner respectfully disagrees. During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. Because applicant has the opportunity to amend the claims during the prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. See MPEP §2111. Claims 1 and 11 recite a mapping from one uplink carrier to one or more component carrier (CC) sets but provide no further detail or structure of what the mapping requires. Choi discloses, in paragraph [0170], that the UE may receive configuring the TPC commands group depending on the SRS transmission which occurs during the SRS switching to the GC-PDCCH through an SRS-carrierswitching parameter configured by the higher layer (RRC). Choi further discloses, in paragraphs [0173]-[0174], that in the case of srs-TPC-PDCCH-Group=typeA for uplink without the PUSCH and/or PUCCH in the RRC configuration, each TPC command may be applied to each uplink carrier provided by a higher layer parameter cc-IndexInOneCC-Set. The Examiner respectfully submits that applying each TPC command to each uplink carrier provided by a higher layer parameter cc-IndexInOneCC-Set includes a mapping from one uplink carrier to one or more component carrier (CC) set, as recited in claim 1. Choi further discloses that DCI format 2-3 may include the TPC command for each serving cell from the set of the serving cells and further include the SRS request for the SRS transmission on the set (set of CCs) of the serving cells. Thus, Choi discloses or suggests transmitting an SRS on the one or more uplink carriers based on a correspondence between the one or more SRS TPC configurations and the one or more uplink carriers, as recited in claim 1.
Thus, in view of the above reasons, the Examiner respectfully submits that the rejection under 35 U.S.C. §102(a)(2) of claims 1 and 11 should be maintained.
Claims 1-22, 24-28, and 30 are pending in the application. Claims 23 and 29 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2021/0144716).
Regarding claims 1 and 11, Choi discloses or suggests a method and an apparatus for wireless communication at a user equipment (UE), the method and the apparatus comprising:
a memory (see at least Fig. 21 and paragraphs 341-343, memory); and
at least one processor coupled to the memory, where the memory and the at least one processor (see at least Fig. 21 and paragraphs 341-343, processor) are configured to:
receive one or more sounding reference signal (SRS) transmission power control (TPC) configurations for one or more uplink carriers, where the one or more SRS TPC configurations comprise a mapping from one uplink carrier to one or more component carrier (CC) sets (see at least paragraphs 170-180, the UE may receive configuring the TPC commands group depending on the SRS transmission which occurs during the SRS switching to the GC-PDCCH through an SRS-carrierswitching parameter configured by the higher layer (RRC); for higher measurement parameter type A, an index for a set of serving cells may be provided by the higher layer parameter cc-SetIndex and the index for the serving cell in the set of the serving cells may be provided by the higher layer parameter cc-IndexInOneCC-Set);
receive, from a monitoring cell, a downlink control information (DCI) comprising at least one of a request for SRS transmission on one or more uplink carriers or one or more TPC commands for the SRS transmission on the one or more uplink carriers (see at least paragraphs 170-180, receiving a DCI comprising SRS request and TPC commands); and
transmit, in response to receiving the DCI, an SRS on the one or more uplink carriers based on a correspondence between the one or more TPC configurations and the one or more uplink carriers (see at least paragraphs 170-180, SRS transmission on the set (set of CCs) of the serving cells);
regarding claims 2 and 12, the one or more TPC commands are for Type A SRS carrier switching (see at least paragraph 171);
regarding claims 6 and 16, the memory and the at least one processor are further configured to determine the correspondence between each SRS TPC configuration and each uplink carrier (see at least paragraphs 170-180, SRS transmission on the set (set of CCs) of the serving cells); and
regarding claims 10 and 18, the one or more uplink carriers which the at least one of the request for the SRS transmission or the one or more TPC commands corresponds is based on the correspondence between the one or more SRS TPC configurations and the one or more uplink carriers (see at least paragraphs 170-174, TPC command number 1, TPC command number 2,…,TPC command Number N: each TPC command may be applied to each uplink carrier provided by a higher layer parameter cc-IndexInOneCC-Set; for higher measurement parameter type A, an index for a set of serving cells may be provided by the higher layer parameter cc-SetIndex and the index for the serving cell in the set of the serving cells may be provided by the higher layer parameter cc-IndexInOneCC-Set).

Allowable Subject Matter
Claims 19-22, 24-28, and 30 are allowed.

Claims 3-5, 7-9, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/25/2022